Exhibit 10.9.2

 

Amendment No. 1 to

Research, License and Option Agreement

(“Amendment No. 1”)

 

Amendment No. 1

 

Date: November 5,  2017

 

 

 

Name of Original Agreement:

 

Research, License and Option Agreement (the “Original Agreement,” and together
with any previous amendments which may be described below, the “Agreement”)

 

 

 

Effective Date of Original Agreement:

 

May 5th, 2016 (“Effective Date”)

 

 

 

Parties:

 

Pfizer Inc. (“Pfizer”) and Wave Life Sciences Ltd. (“Wave”)

 

 

 

Dates of Previous Amendment(s):

 

None.

 

WHEREAS, the parties hereto desire to amend certain terms of the Agreement in
order to provide for an extension of the period of time to nominate the
Additional Programs,

 

NOW, THEREFORE, in order to accommodate the desired amendment(s), the parties
hereby agree as follows:  

 

1.

Defined Terms.   Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Agreement.

 

2.

Amendment(s) to the Agreement.  

 

 

2.1.

Section 4.1.2 of the Agreement is hereby revised and replaced to read, in its
entirety, as follows:

 

“Additional (3) Programs.  Pfizer will have the right (but not the obligation)
to designate up to three (3) additional therapeutic targets, all three (3) of
which will be hepatic targets directed toward hepatic therapeutic conditions
(each, an “Additional Program”).    The total of up to three (3) Additional
Programs will be designated by Pfizer by written notice to Wave within twenty
four (24) months after the Effective Date.  The Additional Programs may be
against any hepatic target directed toward hepatic therapeutic conditions of
Pfizer’s choosing, provided that such hepatic target is not a Wave Reserved
Target listed in Exhibit D and is not at the time of designation either: (1) the
subject of a bona fide on-going Wave internal research program; or (2) the
subject of a bona fide existing collaboration, license, option or asset purchase
agreement between Wave and a Third Party.  Each such Additional Program may
include Pfizer Technology or Wave Hepatic Targeting Technology, at Pfizer’s
election”

 




 

--------------------------------------------------------------------------------

 

3.

Ratification of the Agreement.  Except as expressly set forth in Article 2
above, the Agreement shall remain unmodified and in full force and effect.  The
execution, delivery and effectiveness of this Amendment No. 1 shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the parties to the Agreement, nor constitute a waiver of any provision of the
Agreement.

 

4.

Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original instrument and all of which,
when taken together, shall constitute one and the same agreement.

 

 

IN WITNESS WHEREOF, the duly authorized representatives of Pfizer andWave have
executed this Amendment No. 1 as of the date first above written.

 

Wave Life Sciences Ltd.

 

Pfizer Inc.

 

 

 

By:

 

/s/ Paul Bolno

 

By:

 

/s/ Morris J. Birnbaum

 

 

 

 

 

 

 

Print Name:

 

Paul Bolno

 

Print Name:

 

Morris J. Birnbaum

 

 

 

 

 

 

 

Title:

 

President and CEO

 

Title:

 

SVP, CSO, Internal Medicine

 

 

(Duly authorized)

 

 

 

(Duly authorized)

 

 

Page 2 of 2

 